DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 26 July 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.

Election/Restrictions
Claims 1-3, 5-6, 8-10, 13-15, 17-23, and 25 are allowable by Examiner’s Amendment below. The restriction requirement between disclosed Species in the Drawings, as set forth in the Office action mailed on 12 November 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 November 2021 is partially withdrawn.  Claim 7, directed to Species 2, subspecies A and C, and Options a and b is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 16, directed to Species 2, subspecies B, Option a, is withdrawn from consideration because it does not  require all the limitations of an allowable claim (claim 16 is canceled by Examiner’s Amendment below). Note, claim 12 is rejoined because the content of claim 12 is no longer drawn to a non-elected species (i.e., original claim 12 was drawn to Species 1, option a; which remains restricted by Species election from the allowable claims; however, claim 12 as amended by Examiner’s Amendment below is drawn to Species 2, Subspecies A and C, and Options a and b, which require all the limitation of claim 1 and is therefore rejoined). 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 18 August 2021.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A heat exchanger apparatus, comprising: 
spaced-apart peripheral walls extending from to 
a plurality of spaced-apart fins; and 
a heat transfer structure, 
wherein the inlet is defined axially forward of the outlet relative to a centerline axis, 
wherein the peripheral walls collectively define a flow channel which includes a diverging portion downstream and axially aft of the inlet and a non-diverging portion downstream and axially aft of the diverging portion, 

wherein the plurality of spaced-apart fins are disposed in the diverging portion of the flow channel, 
wherein the plurality of spaced-apart fins extend downstream and axially aft beyond the diverging portion into the non-diverging portion, 
wherein each of the plurality of spaced-apart fins has opposed side walls extending from axially forward, upstream leading edge to n axially aft, downstream trailing edge, 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages, 
wherein the plurality of spaced-apart fins includes a first fin and a second fin adjacent to the first fin, 
wherein the plurality of spaced-apart fins are alternatingly staggered such that the leading edge of the first fin extends axially forward of the leading edge of the second 2fin, and the trailing edge of the first fin extends axially forward of the trailing edge of the second fin, and 
wherein the heat transfer structure is disposed within at least one of the plurality of spaced-apart fins.

2. (Currently Amended) The apparatus of claim 1, wherein a flow area of each of the flow passages increases in a downstream direction in the diverging portion.  

3. (Currently Amended) The apparatus of claim 2, wherein the flow passages have equal diffusion ratios.  



5. (Currently Amended) The apparatus of claim 1 [[4]], wherein the leading edges of the plurality of spaced-apart fins are staggered such that a flow area blockage attributable to a combined frontal area of the plurality of spaced-apart fins is offset by a corresponding increase of flow area in the flow channel within the diverging portion.  

6. (Currently Amended) The apparatus of claim 1 [[4]], wherein: 
the peripheral walls define a belly at a location downstream of the diverging portion, wherein the peripheral walls define a maximum flow area of the flow channel at the belly; and 
the peripheral walls and the plurality of spaced-apart fins are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly.  

7. (Currently Amended - Rejoined) The apparatus of claim 1 [[4]], wherein the leading edges of the plurality of spaced- apart fins are staggered in a chevron pattern. 

8. (Currently Amended) The apparatus of claim 1, wherein the plurality of spaced-apart fins are configured to turn a flow passing through the flow channel in at least one plane.  

9. (Currently Amended) The apparatus of claim 1, wherein a maximum flow area of the flow channel is at least 30% greater than the flow area at the inlet.  

, wherein the non-diverging portion of the flow channel includes a converging portion

11. (Canceled)

12. (Currently Amended - Rejoined) The apparatus of claim 1, wherein: 
the peripheral walls define a belly at a location downstream of the diverging portion, wherein the peripheral walls reach their maximum dimension to define a maximum flow area of the flow channel at the belly

13. (Currently Amended) The apparatus of claim 1, wherein the heat transfer structure includes a fluid flowpath.  

14. (Currently Amended) The apparatus of claim 13, further comprising a fluid flow circuit communicating with the fluid flowpath.  

15. (Currently Amended) The apparatus of claim 1, wherein the peripheral walls and the plurality of spaced-apart fins define a partial or complete body of revolution about the centerline axis, which is a predetermined axis positioned outside of the peripheral walls.  

16. (Canceled)

, wherein the plurality of spaced-apart fins are overlapped in a radial direction.  

18. (Currently Amended) A heat exchanger apparatus, comprising: 
4spaced-apart peripheral walls extending from to
a plurality of spaced-apart fins; and 
a heat transfer structure, 
wherein the inlet is defined axially forward of the outlet relative to a centerline axis, 
wherein the peripheral walls collectively define a flow channel which includes a diverging portion downstream and axially aft of the inlet, 
wherein the peripheral walls define a belly downstream of the diverging portion, 
wherein  at the belly, 
wherein the flow channel includes a converging portion downstream and axially aft of the belly
wherein the plurality of spaced-apart fins are disposed in the diverging portion of the flow channel, 
wherein the plurality of spaced-apart fins extend downstream and axially aft beyond the diverging portion and into the belly, 
wherein each of the plurality of spaced-apart fins has opposed side walls extending from axially forward,  upstream leading edge to n axially aft, downstream trailing edge, 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages, 

wherein the plurality of spaced-apart fins are alternatingly staggered such that the leading edge of the first fin extends axially forward of the leading edge of the second 5fin, and the trailing edge of the first fin extends axially forward of the trailing edge of the second fin, 
wherein the peripheral walls and the plurality of spaced-apart fins are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly, and 
wherein the heat transfer structure is disposed within at least one of the plurality of spaced-apart fins.  

19. (Currently Amended) The apparatus of claim 18, wherein a flow area of each of the flow passages increases in a downstream direction in the diverging portion, and the flow passages have equal diffusion rates.  

20. (Currently Amended) The apparatus of claim 19, wherein the leading edges of the plurality of spaced-apart fins are staggered such that a flow area blockage attributable to a combined frontal area of the plurality of spaced-apart fins is offset by a corresponding increase of flow area in the flow channel within the diverging portion.  

21. (Currently Amended) The apparatus of claim 18, wherein the plurality of spaced-apart fins are configured to turn a flow passing through the flow channel in at least one plane.  


a compressor, a combustor, and a turbine arranged in sequential flow relationship; 
a flowpath disposed in fluid communication with at least one of the compressor, the combustor, and the turbine; and 
a heat exchanger apparatus, including: 
spaced-apart peripheral walls extending from to 
a plurality of spaced-apart fins, and 
6a heat transfer structure, 
wherein the inlet is defined axially forward of the outlet relative to a centerline axis of the gas turbine engine,
wherein the peripheral walls collectively define a flow channel disposed in fluid communication with the flowpath, 
wherein the flow channel includes a diverging portion downstream and axially aft of the inlet, in which a flow area is greater than a flow area at the inlet, and a non-diverging portion downstream and axially aft of the diverging portion, 
wherein the plurality of spaced-apart fins are disposed in the diverging portion of the flow channel, 
wherein the plurality of spaced-apart fins extend downstream and axially aft beyond the diverging portion into the non-diverging portion, 
wherein each of the plurality of spaced-apart fins has opposed side walls extending from axially forward, upstream leading edge to n axially aft, downstream trailing edge, 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages, 

wherein the plurality of spaced-apart fins are alternatingly staggered such that the leading edge of the first fin extends axially forward of the leading edge of the second fin, and the trailing edge of the first fin extends axially forward of the trailing edge of the second fin, and 
wherein the heat transfer structure disposed within at least one of the plurality of spaced-apart fins.  

23. (Previously Presented) The gas turbine engine of claim 22, wherein the flow channel defines a portion of a primary flowpath of the gas turbine engine.  

24. (Canceled)  

25. (Currently Amended) The gas turbine engine of claim 22, wherein the peripheral walls and the plurality of spaced-apart fins define a partial or complete body of revolution about [[a]] the centerline axis of the gas turbine engine.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 18, and 22, the prior art of record does not teach in combination with the other limitations of the independent claim: the fins extending “beyond the diverging portion into the” non-diverging-portion/belly upstream of the outlet and/or the converging portion, and “the leading edge of the first fin extends axially forward of the leading edge of the second fin, and the trailing edge of the first fin extends axially forward of the trailing edge of the second fin”.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741